Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147950 & (81)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 147950
                                                                   COA: 298206
                                                                   Jackson CC: 09-006101-FH
  VICTOR LEN CRUMP,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add issue is GRANTED. The application for
  leave to appeal the July 11, 2013 judgment of the Court of Appeals is considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2014
         s0514
                                                                              Clerk